DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2020 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objection to the abstract is withdrawn due to amendment.

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. The applicant’s arguments, directed toward the newly amended claims, are addressed within the prior art rejection presented in this office action. Furthermore, the evidence previously presented is not persuasive in consideration of the teachings of the prior art. 
Applicant's amendment for the upper bound of 3.8 nm particle size is the same as that taught by Ohma at [0152]. Furthermore, claim 6 is directed toward a method of making an electrode catalyst. As recited in claim 6, this requires steps of using a palatinate solution in contact with carbon carrier particles and then reducing. It is well understood in the art that the conditions of this reaction, i.e. 

With respect to the remarks, applicant recites "Ohma reports the average particle size of its raw material catalyst metal particles (before heat treatment); Applicants measured and reported the average particle size of the catalyst metal particles in the produced electrode catalyst (after heat treatment)." The office does not agree with this statement; Ohma [0152]: 

"[0152] The resultant support A was used, and platinum (Pt) having an average particle diameter of 3.8 nm as the catalyst metal was supported on the support at a support ratio of 30 wt %, to prepare a catalyst powder A. To be specific, 46 g of the support A was immersed into 1000 g of a dinitrodiammine platinum nitric acid solution having a platinum concentration of 4.6 wt % (platinum content: 46 g), and after stirring, 100 mL of 100% of ethanol as a reducing agent was added thereto. The resultant mixture was stirred and mixed at a boiling point for 7 hours, so that platinum was supported on the support A. Next, by filtering and drying, the catalyst powder having a support ratio of 30 wt % was obtained. After that, the resulting product was maintained in a hydrogen ambience at a temperature of 900.degree. C. for 1 hour, to yield a catalyst powder A."



Applicant also argues aspects of the heat treatment after platinum reduction/precipitation onto the support. While applicant focuses on the heat treatment of example 1 and [0152] applicant needs to also address the ranges of heat treatments disclosed at Ohma [0082].

_________
As previously presented, the evidence presented does not reflect the experimental procedures or the teachings of Ohma as a whole; the results of the declaration, see table page 3, provide a singular test of Ohma using ethanol to reduce platinum at 95 °C for 7 hours to obtain a catalyst having a 4.04 average particle size of platinum with a standard deviation of 1.35 nm. While this singular testing condition is reflective of Ohma’s Example 1 at [0152], this singular test does not reflect the teachings of Ohma when considered as a whole. [0079] of Ohma teaches that 
Precipitation conditions are not particularly limited so long as the catalyst metal can be precipitated on the catalyst support. For example, a precipitation temperature is preferably a temperature around the boiling point of the solvent, more preferably in the range of room temperature to 100 °C. A precipitation time is preferably in the range of 1 to 10 hours, more preferably in the range of 2 to 8 hours. The precipitation step may be performed while stirring and mixing if necessary.
Therefore, it is apparent that the evidence does not address the teachings of Ohma when the reference is considered in its entirety. The evidence presented does not address the teaching of Ohma that realize that such precipitation can occur at 1-3 hours and at 90 °C.
obtain a catalyst having a 4.04 nm average particle size of platinum with a standard deviation of 1.35 nm. The evidence does not address why the results presented in the declaration are different than those taught by Ohma, see [0152], which teaches that the platinum has an average particle diameter of 3.8 nm. 
In weighing the evidence provided, it does not appear that there is sufficient evidence to overcome the obviousness of Ohma due to the lack of subjective evidence over a range of experimental conditions that would address the scope of the ranges taught by Ohma.
Furthermore, in consideration of the difference in results reported by Ohma, i.e. 3.8 nm, and that reported in the declaration, 4.04, the difference of 0.2 nm begs to question the statistical significance of the standard deviation of the platinum particle size reported in the declaration. 
With regards to the allegations of unexpected/superior results, page 3 2nd to last paragraph of the declaration, there does not appear to be any showing that the range of the standard deviation of claim 6 is proving of any unrecognized property of the electrode catalyst in consideration of the closeness of the procedures and ranges of the prior art; there is no showing that the claimed standard deviation has improved performance for the electrode catalyst. See 716.02(c).
The declaration suggests that the standard deviation solved a problem that was long standing in the art.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem of standard deviation knew of the teachings of the above cited references, they would still be unable to solve the problem. JP 2014-002981 A does appear to address such issues of standard deviation, see [0052]. See MPEP § 716.04.

Claim Rejections - 35 USC § 103

s 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohma et al., US 2016/0072134 A1 in view of JP 2014-002981 A.
As to claim 6, Ohma teaches a manufacturing method for producing a fuel cell electrode catalyst at example 1 and [0152], [0154], [0075]-[0083]. Ohma teaches heat Black Pearls® carbonaceous as carrier particles, see e.g.  [0147]. Ohma teaches the catalyst metal particles are a platinum and a platinum cobalt alloy, see e.g. [0152], [0154].
Ohma teaches support A immersed into a dinitrodiammine platinum nitric acid solution, see [0152], which teaches bringing a platinate solution into contact with the carrier particles.
Ohma teaches methanol and ethanol as alcohol reducing agents, see [0078]. Ohma teaches at [0079] a precipitation temperature preferably in the range of room temperature to 100 °C, see [0027] for room temperatures being 20 °C to 25 °C, which teaches a range of 20 °C to 100 °C which is a range broader than the claimed range of 60 °C to 90 °C. See MPEP 2144.05 regarding Obviousness of Ranges. Ohma teaches at [0079] a precipitation time is preferably in the range of 1 to 10 hours, which is a range that shares the lower bound and is broader than the claimed range of 1 hour to 3 hours. Ohma teaches the precursor of the catalyst metal is reduced to the catalyst metal, so that the catalyst metal is precipitated (supported) on the catalyst support, see [0080].
 Ohma teaches heat treating the Black Pearls® carbonaceous carbon particles at 900 °C for 30 minutes, see [0147], which teaches a point within the claimed range of  heat treating the carrier particles supporting the metal forming the catalyst metal particles at a temperature of 830 °C or more for 0.2 hour to 2 hours. 

The upper bound of 3.8 nm particle size is the same as that taught by Ohma at [0152]; while there does not appear to be any distinction from this analysis under the AFCP 2.0 program, further 
See MPEP 2144.05 regarding Obviousness of Ranges.

Ohma further teaches the support C has a surface are of 715 m2/g, see [0154] and table 1, which is a point in the claim range of being greater than 700 m2/g. 
Ohma further teaches with catalyst has an average particle diameter of 4.1 nm which is a point within the claimed range of a size of 2.5 to 4.5 nm. 
Ohma does not disclose the standard deviation of the particles have a 4.1 nm average particle diameter.
JP 981 teaches a method for producing an electrode catalyst for a fuel cell, see e.g. abstract.  JP 981 teaches at [0052] that the average particle size of the precious metal particles contained in the electrocatalyst produced by the process of the present invention is usually in the range of 2.0-5.0 nm with standard deviation of the average particle size is typically in the range of 0.2-0.8 nm; when the average particle diameter and standard deviation of the range are used, the particle size distribution of the particles of the noble metal becomes uniform, which is preferable. The distribution range of JP 981 is within the claimed range of less than 1.30 nm. Furthermore, one of ordinary skill in the art appreciates the well-known optimization for catalyst particles where smaller than about 2 nm particles undesirably agglomerate upon polarization when used as a fuel cell electrode and particles larger than about 5 nm undesirably increase the cost of catalyst due to the increased surface area to weight ratio.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the standard deviation of catalyst particles of JP 981 for that of Ohma because JP 981 teaches the particle size distribution of the particles of the noble metal becomes uniform, which is preferable.
See MPEP 2144.05 regarding Obviousness of Ranges.

As to claim 7, Ohma teaches heat treating the Black Pearls® carbonaceous carbon particles at 900 °C for 30 minutes, see [0147], which teaches a point within the claimed range of heat treating at a temperature of 880 to 980 °C for within 1.5 hours.
As to claim 8, Ohma teaches a preferable heat treatment range to 1000 °C, see e.g. [0082], which teaches the same upper boundary as a highest temperature of the heat treatment is 1000 °C.
As to claim 9, Ohma teaches the alcohol is ethanol, see [0152], [0078].
As to claim 10, Ohma teaches the platinate solution is a solution of diammine dinitro platinum nitric acid, see [0152], [0154], [0077].

Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP 2014-002981 teaches at [0082] that the standard deviation of the particle diameter of Pt particles is less than 0.8 nm, and the uniformity of the particle diameter of Pt particles is improved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A. STUCKEY/Examiner, Art Unit 1723